Citation Nr: 0704641	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  06-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  In the May 2004 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to identify any other evidence or information that 
he believed would support his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

Although this notice was issued following the initial 
adjudication of his claim, as will be discussed below, the 
Board finds that the claim for service connection must be 
denied.  Thus, any error as to the timeliness of notice with 
respect to the disability rating or effective date elements 
of the claim is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records from December 1983 to February 2003.  VA also 
provided the veteran with an examination in connection with 
his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

II.  Decision     

The veteran contends in a March 2004 personal statement that 
his hearing loss has been gradual, with "noticeable 
deficiencies" starting approximately fifteen years before 
his retirement.  He explained that during service, he flew 
four thousand hours in a jet aircraft, and at other times, he 
was in close proximity to the flight line where jet aircrafts 
were operating.  The veteran further added that for 
approximately five years, he was also assigned to missile and 
missile silo operations, which were loud noise environments.  
The veteran alleges that he suffers from hearing loss as a 
result of being exposed to a loud noise environment during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  
Although the veteran is competent to allege that he felt he 
had hearing trouble in service, the service medical records 
do not substantiate that allegation.  In fact, routine 
examinations performed throughout the veteran's service 
career show no findings or complaints of hearing problems.  
In fact, in the report of a February 1976 audiogram, it was 
specifically noted that pure tone thresholds revealed no 
significant shift since a reference audiogram in February 
1959.  Shortly thereafter, a December 1977 examination that 
was performed prior to separation shows that his hearing was 
found to be good.  

The December 1977 audiometric test showed puretone 
thresholds, in decibels, as follows:


HERTZ






500
1000
2000
3000
4000
6000
RIGHT
10
10
5
15
20
5
LEFT
10
10
5
15
20
15

As noted, the December 1977 hearing conservation data report 
indicates that the veteran's hearing was estimated as being 
"good."  The Board also notes that the claims file contains 
private hearing evaluations from December 1983, 2001, and 
February 2003.  The hearing evaluations are audiometric 
findings in graphic, instead of numeric form; therefore, the 
Board is unable to interpret the audiograms.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  However, the August 2004 VA 
examiner stated that the December 1983 audiogram shows normal 
hearing from 250-4000 Hertz with mild to moderate high 
frequency sensorineural hearing loss from 6000-8000 Hertz.  
The 2001 and February 2003 audiograms show significant high 
frequency sensorineural hearing loss from 3000-8000 Hertz.  
Thus, based upon the evidence in the claims file, the first 
findings of a hearing loss disability are shown in the 
December 1983 private audiological examination, see 38 C.F.R. 
§ 3.385, which is dated five years following the veteran's 
discharge from service.

In August 2004, the veteran was afforded a VA audiological 
examination.  During the examination, the veteran reported 
that he noticed changes in his hearing approximately fifteen 
years ago.  He stated that he was exposed to hazardous noises 
as a pilot during service.  After service, he worked in real 
estate, and currently has difficulty hearing children and 
background noise.  He denied a history of ear pathology, 
medical conditions, vertigo, and a family history of hearing 
loss.  The examiner noted upon review of the claims file that 
the veteran's service medical records showed the veteran 
entered service with normal hearing, and in December 1977, he 
continued to show normal hearing.  Audiometric testing during 
this examination revealed normal hearing thresholds for all 
frequencies in both ears.  The examiner diagnosed the veteran 
with bilateral moderate to profound high frequency 
sensorineural hearing loss from 3000-8000 Hertz with good 
discrimination ability.  The examiner opined that the 
veteran's current hearing loss "is less likely as not caused 
by his time in service in contact with aircraft and the 
flight line."  The examiner explained that when exposure to 
noise is discontinued, there is no significant progression of 
hearing loss as a result of that particular noise exposure.  
In reaching this conclusion, the examiner specifically 
considered the results of audiometric testing performed in 
service and in 1983

The Board observes that the veteran's representative asserts 
that the veteran suffered from hearing loss while on active 
duty.  The representative references to the December 1976 and 
December 1977 audiograms, which were performed during 
service.  The representative states in a December 2006 
statement that "when these higher frequencies are compared 
with his current audiological examination . . . that it is 
these same frequencies which display the worst hearing loss.  
This indicates that the veteran began suffering a high 
frequency hearing loss while still on active duty."

The Board notes, however, that neither the veteran's 
representative or the Board are able to make determinations 
as to the nature and etiology of the veteran's claimed 
disability absent a competent medical opinion which does so.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Although the 
representative may believe that these audiograms showed 
evidence of hearing loss in service, the VA examiner 
considered the findings at separation, and concluded that 
they showed normal hearing.  A determination as to what 
constitutes normal hearing for an individual of certain age 
is a matter for a competent medical examiner, and not an 
issue to which either the Board or the representative can 
opine.  The Board notes that there is no contrary medical 
opinion of record.

Similarly, while the veteran is competent to allege that he 
felt he had problems with hearing in service, he is not 
competent to attribute the current bilateral hearing loss 
disability to his service, as that would require a medical 
opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
this instance, the Board finds the veteran's lay reports of 
hearing problems in service to be outweighed by the competent 
medical opinion of the VA examiner, who explained that, once 
exposure to a particular noise is discontinued, there is no 
significant progression of hearing loss as a result of that 
particular noise exposure.  For this reason, the examiner 
concluded that the current hearing loss disability is not 
related to noise exposure in service.

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss in 1983, and no competent evidence of a nexus 
between the bilateral hearing loss disability and service.  
Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


